                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 CHRIS DAVIS,

        Plaintiff,
                                                                    Case No. 1:16-cv-1405
 v.
                                                                    HON. JANET T. NEFF
 JAMES GALLAGHER, et al.,

        Defendants.
 ____________________________/


                                   OPINION AND ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. The only claims

remaining are Plaintiff’s claims for malicious prosecution against Defendant Gallagher.

Defendant filed a motion for summary judgment, and Plaintiff filed a motion for sanctions against

Defendant.    The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation (R&R), recommending Defendant’s motion for summary judgment be granted,

Plaintiff’s motion for sanctions be denied, and this action terminated. The matter is presently

before the Court on Plaintiff’s objections to the Report and Recommendation (ECF No. 49), to

which Defendant filed a response (ECF No. 50). In accordance with 28 U.S.C. § 636(b)(1) and

FED. R. CIV. P. 72(b)(3), the Court has performed de novo consideration of those portions of the

Report and Recommendation to which objections have been made.              The Court denies the

objections and issues this Opinion and Order.

       As a threshold matter, Plaintiff asserts in his objections that Defendant has filed “nothing

which denies Plaintiff’s allegations… [or] even answered the complaint” (Pl. Obj., ECF No. 49
at PageID.254). However, per this Court’s Orders (ECF Nos. 6 & 11), Defendant was expressly

not required to file an answer or motion in response to the complaint.

       On the merits of Defendant’s motion, Plaintiff argues that the Magistrate Judge erred in

determining that “Plaintiff failed to establish a genuine factual dispute whether probable cause

existed to prosecute him” for possession of heroin (Pl. Obj., ECF No. 49 at PageID.254-255; R&R,

ECF No. 47 at PageID.249). According to Plaintiff, “Defendant’s having planted heroin on

Plaintiff’s person is the very definition of lack of probable cause” (Pl. Obj., ECF No. 49 at

PageID.255). Plaintiff further opines that “Defendant’s participation in the plaintiff’s prosecution

and the issue of probable cause are inextricably intertwined” (id. at PageID.256-257).

       Plaintiff’s argument lacks merit. As the Magistrate Judge pointed out, the state court, in

binding the case over for trial, specifically concluded that probable cause existed (R&R, ECF No.

47 at PageID.249). The Magistrate Judge properly reasoned that while Plaintiff was ultimately

acquitted of the charge, “acquittal of a criminal charge hardly equates with a finding that that there

did not exist probable cause to initiate the prosecution in question” (id.). Plaintiff’s objection fails

to demonstrate any factual or legal error by the Magistrate Judge.

       Next, Plaintiff objects to the Report and Recommendation on the basis that “the Magistrate

Judge made improper credibility determinations” (Pl. Obj., ECF No. 41 at PageID.258). Plaintiff

does not specifically identify any portion of the Report and Recommendation to which his

objection is made but more generally asserts that the Magistrate Judge “fail[ed] to recognize that

Plaintiff, even as a prisoner, stands on an equal par with Defendant prison guard” (id. at

PageID.259). Plaintiff’s argument is unfounded. The Magistrate Judge’s analysis was not

dependent, expressly or impliedly, on any credibility determination but on the conclusion that no




                                                   2
genuine issue of material fact precluded entry of summary judgment in Defendant’s favor on

Plaintiff’s malicious prosecution claim.

       Last, Plaintiff argues that “sanctions are appropriate for a frivolous summary judgment

motion” and that the Magistrate Judge erred in recommending denial of his motion for sanctions

(Pl. Obj., ECF No. 49 at PageID.261). However, given Plaintiff’s failure to demonstrate any error

in the Magistrate Judge’s summary judgment analysis, his objection to the recommendation to

deny his motion for sanctions is properly denied.

       Accordingly, this Court adopts the Magistrate Judge’s Report and Recommendation as the

Opinion of this Court. Further, because this Opinion and Order resolves the remaining claims in

this case, a Judgment will also be entered consistent with this Opinion and Order. See FED. R. CIV.

P. 58. Therefore:

       IT IS HEREBY ORDERED that Plaintiff’s Objections (ECF No. 49) are DENIED and

the Report and Recommendation of the Magistrate Judge (ECF No. 47) is APPROVED and

ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment (ECF No.

40) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Sanctions (ECF No. 43) is

DENIED.


Dated: March 8, 2019                                            /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge




                                                3
